Citation Nr: 1455274	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-39 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative disc disease of the cervical spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial, compensable disability rating for non-Hodgkin's lymphoma with residual scar.

3.  Entitlement to service connection for a right and left eye disability, to include conjunctivitis and right eye pain.

4.  Entitlement to service connection for skin disabilities, to include dermatophytosis and tinea cruris.

5.  Entitlement to service connection for tinnitus, to include as secondary to service-connected degenerative disc disease of the cervical spine.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for left ventricle heart disease.

10.  Entitlement to service connection for residuals of herpes zoster.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty-five years on active duty from January 1982 to August 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO that granted service connection for degenerative disc disease of the cervical spine evaluated as 10 percent disabling, and for non-Hodgkin's lymphoma in remission evaluated as 0 percent (noncompensable) disabling-each effective March 30, 2009; and denied service connection for the following:  conjunctivitis, bilateral eye disorder, right hand disorder, left ankle disorder, left shoulder disorder, dermatophytosis, herpes zoster, tinea cruris, left ventricle heart disease, tinnitus, right eye disorder, and tender and painful scar.  The Veteran timely appealed each denial of service connection, and appealed for higher initial disability ratings.

In July 2014, the Veteran testified during a hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence.  To date, VA has not received any additional response from the Veteran.

It is noted that the Veteran submitted a VA Form 9 in January 2014 in which he indicated he was only appealing three issues.  However, the Veteran did not express clear intent to withdraw the other issues on appeal.  Accordingly, the issues on appeal are those listed above.
 
The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  He has testified that he works in an office setting, and that his service-connected disabilities do not affect his work.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Records 

The Veteran reported receiving treatment for degenerative disc disease of the cervical spine, for non-Hodgkin's lymphoma with residual scar, for dermatophytosis and tinea cruris, for conjunctivitis and right eye pain, for tinnitus, for disabilities of the right hand and left ankle and left shoulder, for left ventricle heart disease, and for residuals of herpes zoster from his primary care physician at the Dumfries Health Clinic and at Fort Belvoir Community Hospital, since September 2007.  The RO or AMC should attempt to obtain these records on remand.

Degenerative Disc Disease of the Cervical Spine

Historically, the Veteran injured his cervical spine in June 2003 while moving baggage.  The report of a May 2009 VA (contract) examination reflects symptoms of stiffness and occasional pain.  The Veteran reported no numbness.  He reported pain in the neck and shoulders occurring three times per month, and lasting for one day.  The pain was localized and aching; it was elicited by physical activity and relieved by rest and medication.  The Veteran functioned with medication, and his degenerative disc disease of the cervical spine had not resulted in any incapacitation.  Examination in May 2009 revealed no evidence of radiating pain on movement, and no evidence of muscle spasm or tenderness or ankyloses.  Ranges of motion were limited in bending to the right and to the left, and in rotations to the right and to the left.  There were additional limitations following repetitive use, but no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities was within normal limits.  X-rays revealed degenerative disc disease at C4-C5.

Since May 2009, the Veteran described a worsening of the disability.  He testified in July 2014 that he often was unable to turn his neck to look over his shoulder while driving, and that he had to turn his whole body; and that his stiff neck impaired his functioning.

Under these circumstances, VA cannot rate the service-connected degenerative disc disease of the cervical spine without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Non-Hodgkin's Lymphoma with Residual Scar 

Historically, the Veteran was diagnosed with non-Hodgkin's lymphoma during active service.  His in-service treatments undertaken for malignancy included chemotherapy, radiation therapy, and laparoscopic surgery.  His treatment had been completed, and the last treatment date was in December 1997.

The report of a March 2009 VA (contract) examination reflects that the malignancy has been in full remission for 11.5 years, with no residual; and that the Veteran did not report experiencing any functional impairment.  The Veteran did report occasional pain on the scar, and that he was unable to tolerate certain foods and had occasional heartburn.  Examination of the scar on the anterior side of the Veteran's trunk in March 2009 revealed that the scar was not painful on examination, and that it measured 28 centimeters by 1 centimeter.  There was no skin breakdown.  Examination revealed a superficial scar with no underlying tissue damage; inflammation and edema were absent.  The scar did not limit the Veteran's motion.

Since then, the Veteran described a worsening of the disability.  He testified in July 2014 that the scar was tender and painful to touch; and that a surgeon was unable to remove his prostate gland due to the scar tissue.  The Veteran also testified that he was told that the scar was adherent to the underlying tissue; and that, during flare-ups, he had restricted movement.  He also testified that the scar was aggravated when he wore certain shirts and belts.

Under these circumstances, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer,10 Vet. App. at 400; Caffrey, 6 Vet. App. at 377; VAOPGCPREC 11-95 (1995).

Right and Left Eye Disability, to Include Conjunctivitis and Right Eye Pain 

In July 2014, the Veteran testified that he was treated for conjunctivitis in active service and that he still had eye problems.  He is competent to describe his symptoms.  

Service treatment records show that the Veteran was treated for left eye pain and conjunctivitis in both eyes in February 1988, for right eye pain and conjunctivitis in both eyes in July 1997, and for conjunctivitis in both eyes in April 2001. 

Congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  However, such disability can be service-connected if subject to a superimposed injury or disease.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current right and left eye disability, to include conjunctivitis and right eye pain, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

Skin Disabilities, to Include Dermatophytosis and Tinea Cruris 

The Veteran seeks service connection for skin disabilities, to include dermatophytosis and tinea cruris.  In July 2014, he testified that he was treated for a foot fungus post-service, and that he could not take the prescribed medication because it affected his liver.  He testified that he still had relapses of dermatophytosis and tinea cruris.  Again, he is competent to describe his symptoms.  

Service treatment records show that the Veteran was treated for onychomycosis in October 1998, for probable tinea corporis in April 2001, for onychomycosis in July 2003, for tinea on his groin and right thigh in October 2004, for dermatophytosis nails in November 2004, and for tinea on his arms and legs in December 2005.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current skin disabilities, to include dermatophytosis and tinea cruris, that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

Tinnitus 

The Veteran contends that service connection for tinnitus is warranted on the basis that he was exposed to excessive noise in active service while assigned to a "C141" squadron.  He testified that the C141 is a cargo aircraft, which has four engines and is very loud.  The Veteran also testified that he started noticing ringing in the ears from being around the flight line.  The Veteran described being a "personnel officer" and that sometimes he was taken along on flights to see the type of work that the squadron performed.  He testified that he continued to have intermittent episodes of ringing in his ears; and that his wife often told him to turn down the television's volume, even though it did not sound loud to him.  His Form DD214 reflects the Veteran's occupational specialty as a commander of manpower-personnel in the Air Force.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Given the likelihood that the Veteran had significant in-service noise exposure as an Air Force personnel officer assigned to a "C141" squadron, an examination is needed to determine whether the Veteran's current tinnitus either had its onset during service or is related to his active service-to specifically include in-service noise exposure to C141 cargo aircraft; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Right Hand, Left Ankle, and Left Shoulder Disabilities

The Veteran seeks service connection for disabilities of the right hand, left ankle, and left shoulder.

With regard to his right hand, the Veteran testified in July 2014 that he injured his right hand on a "TB wire" at the same time when he hurt his neck in June 2003 while moving baggage.  He testified that he occasionally had some tightness in his right hand, as well as popping and cracking.  Again, he is competent to describe his symptoms.  

Service treatment records show that the Veteran awoke with his right hand throbbing in April 2000; and that his pain increased with certain movements of the hand.  He reportedly was unaware of any injury.  Based on laboratory results, the Veteran's right hand symptoms were treated as tendonitis; and the Veteran was to return to the clinic in a few days for re-evaluation and x-rays, if no improvement.  The Veteran was again treated in December 2001 for a right hand and thumb injury that he sustained while playing basketball.  There is no documentation of a right hand injury in June 2003.

With regard to his left ankle, the Veteran testified in July 2014 that he twisted his left ankle during physical training in active service; and that he occasionally noticed problems and weakness in his left ankle during cold weather mornings.

Service treatment records show that the Veteran had rolled his left ankle while playing basketball in October 2000, and was diagnosed with a left ankle sprain.

With regard to his left shoulder, the Veteran testified in July 2014 that he injured his left shoulder while moving a duffel bag of his "mobility and deployment equipment," which was carried everywhere.  He testified that he occasionally had some twinges and popping and cracking, and that his doctor suggested that he do some shoulder rotation-type exercises.  As noted above, the Veteran is competent to describe his symptoms.  

Service treatment records show that the Veteran complained of a two-week history of left upper arm pain with radiating pain down his arm, and numbness to left index finger in October 2002.  The Veteran reported that he played 18 holes of golf, and had noted pain the next day.  Examination revealed a left shoulder without deformity, edema, or ecchymosis.  There was full range of motion; pain was exacerbated with internal rotation.  There was tenderness to palpation at lateral biceps with exacerbation of radiating pain and paresthesia.  Upper extremity motor strength was 5/5.  The assessment was mild left rotator cuff tendonitis.  Medication and physical therapy were prescribed.

Under these circumstances, the Board finds that an examination(s) is needed to determine whether the Veteran has current disabilities of the right hand, left ankle, and left shoulder that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

Residuals of Herpes Zoster
 
The Veteran contends that service connection for residuals of herpes zoster is warranted on the basis that he was treated for herpes zoster in active service.  In July 2014, the Veteran testified that he had shingles twice during active service, which was induced by stress both times; and that both outbreaks were along the back of his neck.  He also testified that he was offered a shingles vaccine, which he had not yet taken; and that he occasionally did have tingles on the back of his neck and shoulders a few times a year.  The Veteran is competent to describe his symptoms.

Service treatment records, dated in April 2007, list herpes zoster (shingles) as one of the Veteran's medical problems.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of herpes zoster that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Left Ventricle Heart Disease   

The Veteran contends that the onset of his heart disease was in active service.  In July 2014, he testified that an electrocardiogram performed in conjunction with recent surgery revealed left ventricle heart disease.

Service treatment records include an echocardiographic report, dated in June 2005, which revealed a finding of mild left ventricular hypertrophy. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to degenerative disc disease of the cervical spine, non-Hodgkin's lymphoma with residual scar, dermatophytosis and tinea cruris (including medical referral records), conjunctivitis and right eye pain, tinnitus, disabilities of the right hand and left ankle and left shoulder, residuals of herpes zoster, and left ventricle heart disease from the Veteran's primary care physician (Dumfries Health Clinic and Fort Belvoir Community Hospital), dated from September 2007 to the present date; and associate them with the Veteran's claims file (paper/electronic). 

2.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative disc disease of the cervical spine.  The entire claims file must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should identify all objective neurological abnormalities associated with the Veteran's degenerative disc disease of the cervical spine.  

The examiner should specifically report the ranges of motion of the cervical spine, or whether any segment of the spine is ankylosed.  

The examiner should indicate whether, and to what extent, the Veteran experiences additional functional loss due to pain or other symptoms during repetitive use and on flare-ups.  If such is not feasible, the examiner should explain why. 

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.
  
3.  Afford the Veteran a VA examination, for evaluation of the service-connected non-Hodgkin's lymphoma with residual scar.  The entire claims file must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should report whether the Veteran is receiving treatment or medication for his non-Hodgkin's lymphoma with residual scar, and should provide an opinion as to whether the Veteran's non-Hodgkin's lymphoma with residual scar is "active."   

The examiner should identify all current residuals of the Veteran's non-Hodgkin's lymphoma with residual scar.  In this regard, the examiner should evaluate the severity of the residual scar, including whether such is unstable and/or adherent to the underlying tissue, and whether there is any other impairment resulting from the residual scar; and evaluate the severity of all other identified residuals.  The examiner's attention is directed to the Veteran's hearing testimony that the scar is tender.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.   Afford the Veteran a VA examination(s) to identify all current disability underlying the Veteran's current complaints of a right and left eye disability, to include conjunctivitis and right eye pain; and his current complaints of skin disabilities, to include dermatophytosis and tinea cruris, and the likely etiology of each disease or injury. 

For each eye disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during active service, or is the result of disease or injury incurred during active service-specifically, to include eye pain and conjunctivitis in active service, as documented in service treatment records, and the Veteran's claim of currently recurring symptoms following discharge from service.   

For each skin disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during active service, or is the result of disease or injury incurred during active service-specifically, to include tinea and onychomycosis and dermatophytosis in active service, as documented in service treatment records, and the Veteran's claim of currently recurring symptoms following discharge from service.   

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of ringing in the ears; and to obtain information as to the current nature and likely etiology of any current tinnitus.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a. Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such tinnitus had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from C141 cargo aircraft, as credibly reported by the Veteran.  If other causes are more likely, those should be noted. 

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease of the cervical spine, including the use of flexeril and motrin, caused the Veteran's tinnitus. 

c. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease of the cervical spine, including the use of flexeril and motrin, aggravated (i.e., increased the severity of) the Veteran's tinnitus beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative disc disease of the cervical spine.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.   Afford the Veteran a VA examination(s) to identify all current disability underlying the Veteran's current complaints of right hand pain, left ankle pain, and left shoulder pain; and the likely etiology of each disease or injury. 

For each right hand disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during active service, or is the result of disease or injury incurred during active service-specifically, to include right hand pain and throbbing in April 2000 and in December 2001, as documented in service treatment records, and the Veteran's report of injuring his right hand at the same time that he injured his neck in June 2003, as well as his claim of currently recurring symptoms following discharge from service.   

For each left ankle disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during active service, or is the result of disease or injury incurred during active service-specifically, to include the left ankle sprain diagnosed in October 2000, and the Veteran's report of currently recurring symptoms following discharge from service.   

For each left shoulder disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during active service, or is the result of disease or injury incurred during active service-specifically, to include the assessment of mild left rotator cuff tendonitis in October 2002, and the Veteran's report of currently recurring symptoms following discharge from service.   

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

7.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaint of residuals of herpes zoster. 

For any current disability associated with herpes zoster identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the confirmed herpes zoster, as noted in service treatment records in April 2007, and the Veteran's account of continuing residuals of herpes zoster (including tingling of the neck and shoulders) since then.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

8.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of heart disease, including left ventricle heart disease. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

Based on the review and physical examination, the examiner is also asked to opine whether it is at least as likely as not that such disease had its onset in active service, or is medically related to his active service-specifically, to include the in-service finding of mild left ventricular hypertrophy in June 2005.
 
An explanation of the underlying reasons for any opinions offered must be included. The examiner should also discuss the significance (if any) of the June 2005 echocardiographic report that revealed mild left ventricular hypertrophy.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

9.  After ensuring that the requested actions are completed, the RO or VA's Appeals Management Center (AMC) should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



